Citation Nr: 0007350	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  94-49 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David Scott Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from June 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

This case was previously before the Board in April 1997 and 
was remanded for the purpose of affording the veteran VA 
audiological and ear, nose, and throat (ENT) examinations in 
order to determine the nature and etiology of his hearing 
loss and tinnitus.  Such examinations were conducted in 
December 1997.


REMAND

The Board notes that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders; it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

While it appears that the December 1997 VA examiners have 
rendered diagnoses of bilateral hearing loss and tinnitus, 
and did provide an opinion of etiology concerning the 
veteran's hearing loss and tinnitus, it further appears that 
they did not comply with the Board's April 1997 remand 
request that "the veteran's claims folder must be made 
available to and reviewed by each examiner prior to 
conducting the requested examinations."  The Board notes in 
this regard that the veteran underwent a VA audiological 
examination by A. M. Shovels, M.A., on December 12, 1997, and 
that a physician, M. C. Fromes, M.D., conducted an ear 
diseases examination on December 18, 1997.  Within Dr. 
Fromes' report, further evaluation is noted by Claudell Cox, 
M.D., of the VA's ENT Service, the report of which is not of 
record, and further, that a VA audiological study was 
performed on December 16, 1997, records of which are likewise 
not now within the veteran's claims folder.  Dr. Fromes 
further notes in her report that she consulted with T. 
Teknos, M.D., an otolaryngologist who was also the Chief of 
the ENT Service, and that she relied on his opinion in 
reaching her conclusions.  Dr. Teknos is not shown to have 
had the benefit of a full review of the veteran's claims 
file.  In this regard, the Board observes that while the VA 
otolaryngologist's opinion stressed the importance of the 
presence or absence of viral labyrinthitis in such cases, he 
did not discuss the implications, if any, of a diagnosis of 
labyrinthitis contained in the veteran's December 1992 VA 
outpatient treatment record and the degree to which it was 
likely that hearing loss and tinnitus of the veteran was due 
to inservice acoustic trauma.  Further action by the RO is 
thus indicated for records retrieval and medical input.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain all 
pertinent records from the VA 
examinations performed in December 
1997 as to the veteran's ears, 
including those compiled by Dr. 
Claudell Cox of the VA's ENT Service 
as part of the ear diseases 
examination of December 18, 1997, as 
well as an audiological evaluation, 
if any, performed on December 16, 
1997, for inclusion in the veteran's 
claims folder.  

2.  The RO should furnish the claims 
file to T. Teknos, M.D., the VA 
otolaryngologist/Chief of the ENT 
Service referenced in the December 
1997 VA ear diseases examination, 
and request that he review the 
veteran's entire claims file and 
render an opinion in response to the 
following: Whether it is at least as 
likely as not that the veteran's 
hearing loss and/or tinnitus is 
related to an inservice explosion in 
May 1968 or other inservice acoustic 
trauma.  A complete rationale for 
all opinions expressed should be 
provided.  If Dr. Teknos is no 
longer available, the RO should 
request that another qualified ENT 
physician review the claims file and 
provide the requested opinion.  If 
the physician feels that another 
examination is necessary, it should 
be undertaken and should any and all 
diagnostic testing deemed warranted 
by the physician.

3.  The RO should then readjudicate 
the claims at issue on the basis of 
the expanded record and all 
governing legal authority.  If the 
benefits sought are denied, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and be afforded a reasonable period 
in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this remand is to clarify the medical record.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
BRIAN J. MILMOE
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

